        Case 2:20-cv-00178-PA-GJS Document 27 Filed 05/15/20 Page 1 of 1 Page ID #:117

Bruce W. Nickerson, C.B.N. 90760
231 Manor Drive
San Carlos, CA 94070
Terl: (650) 594-0195




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
Douglas Charles Okun, individually, and on behalf of a               CASE NUMBER
Class of Persons Similarly Situated,
                                                                       2:20-cv-00178-PA-GJS
                                                     Plaintiff(s),
                              v.
County of San Luis Obispo, San Luis Obispo Probation
                                                                           NOTICE OF DISMISSAL PURSUANT
Office, Chief Probation Officer James Sailo, Probation
                                                                            TO FEDERAL RULES OF CIVIL
Officer Robert Macias, Arnold Nelson, State of California
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    ✔ ONLY Defendant(s) Arnold Nelson, State of California
    G

                                           ✔ Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         is/are dismissed from (check one) G
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




     May 13 , 2020                                   ss Bruce W. Nickerson
                Date                                               Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)          NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
